DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/18/2022.
Applicant's election with traverse of Group I in the reply filed on 1/18/2022 is acknowledged.  The traversal is on the ground(s) that (1) Koehn fails to disclose protrusions and (2) there is no means for dilating upon everting.  This is not found persuasive because (1) Koehn clearly discloses protrusions defined by flexible sleeve (18).  See Figure 4.  Portions of (18) extend radially inwards compared to outer areas of the sleeve thereby forming protrusions.  (2) Koehn clearly discloses everting.  Portion (18) is positioned within tube (16) in Figure 3 and is positioned outside of tube (16) in Figure 5.  The rejection below alters the interpretation to more clearly indicate how there is everting.  The defined tube (17,18) includes portion (17) inside another portion (18) after the eversion and dilation (see Figure 5).  
The requirement is still deemed proper and is therefore made FINAL.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/26/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 2-3, 5-9, and 13 are objected to because of the following informalities:
On line 4 of claim 2, “the longitudinal protrusions (14)” should read “the plurality of longitudinal protrusions” to provide consistent use of terminology throughout the claims.
The same issue exists in claims 3, 5, 6, and 13 and should be corrected in these claims.
On line 2 of claim 5, “the dilatable protrusions (34)” should read “the one or more dilatable protrusions (34)” to provide consistent use of terminology throughout the claims.
On lines 3-4 of claim 5, “two adjacent longitudinal protrusions (14)” should read “two longitudinal protrusions of the plurality of longitudinal protrusions (14)” to provide consistent use of terminology throughout the claims.
On line 2 of claim 7, “the primary outer surface (16)” should read “a primary outer surface (16)” to provide a primary antecedent basis reference.
On line 2 of claim 8, “the primary outer surface (16)” should read “a primary outer surface (16)” to provide a primary antecedent basis reference.
On line 2 of claim 9, “catheter tube (12)” should read “catheter tube (10)” to provide the correct reference numeral.
On line 2 of claim 13, “longitudinal protrusions (14, 34)” should read “longitudinal protrusions (14)” to provide consistent use of reference numerals throughout the claims.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Means for dilating a circumference of the catheter tube (10) upon everting the catheter tube (10) inside-out from the first end (11) of the catheter tube (10).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
See par. [0080] of the pg-publication of the instant application.  The means are interpreted as “various configurations of the longitudinal protrusions 14, such as unevenly distributed protrusions 14 and/or dilatable protrusions 34 and/or a combination of protrusions 14, 34 with a layer of flexible material 13”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, the scope of the claim cannot be ascertained because it appears the means-plus-function language overlaps in scope with the recited longitudinal protrusions.  Please see the CLAIM INTERPRETATION section above.  The means for dilating the circumference is interpreted as including “various configurations of the longitudinal protrusions”.  Since claim 1 already recites “a plurality of longitudinal protrusions” before the means language, it is unclear if the applicant is duplicating the recitation of the protrusions.  The applicant is encouraged to amend the claim to more narrowly recite the means for dilating.  For example, claims 2 and 4 specifically narrow the means to not include the longitudinal protrusions (NOTE: claims 2 and 4 are not rejected under this rejection because these claims properly limit the means language).
The dependent claims (besides 2, 4, and 5) are rejected by virtue of their dependency on the rejected independent claim.
In regard to claim 11, there is no antecedent basis for the following terms: “the everted region (6)” and “the everted first end (11)”.
In regard to claim 13, the claim is rendered indefinite because of the terms “its” and “preferably”.  It is unclear what “its” refers to.  Examiner recommends using the actual structure in lieu of “its”.  It is unclear if “preferably” is a claim requirement or a preferred embodiment.  The examiner suggests deleting “preferably”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koehn (US 3,050,066).
In regard to claim 1, Koehn discloses a catheter tube (17, 18) comprising: a first open end (at 27) and a second open end (at 24), a plurality of longitudinal protrusions (see 18 in Figures 3 and 4), the plurality of longitudinal protrusions (18) extending from the first end (27) of the catheter tube (17, 18) through at least a portion of the catheter tube (17, 18) (see Figure 3; the protrusions defined by 18 start at leftmost end of defined tube 17,18 and extend a small extent to the start of 17 of the defined tube 17, 18), and forming an angle of 0 degrees to 45 degrees with respect to the longitudinal axis of the catheter tube (17, 18) and facing radially inwards (see Figures 3-4; the protrusions extend along the longitudinal axis and project inwards; most protrusions extend along the longitudinal axis defining a 0 degree angle but other protrusions are angled), and means (16, 19, 20, 26) for dilating a circumference of the catheter tube (17, 18) upon everting the catheter tube (17, 18) inside-out from the first end (27) of the catheter tube (13) (see col. 3, line 68-col. 4, line 26; portion 18 clearly extends from inside at Figure 3 to outside at Figure 5; portion 18 clearly dilates from Figure 3 to Figure 5 because of the defined means for dilating).
In regard to claim 2, Koehn discloses wherein the means for dilating the circumference of the catheter tube (17, 18) comprise a layer of flexible material (16), wherein the layer of flexible material (16) forms a primary outer surface (16) of the catheter tube (17, 18), and the longitudinal protrusions (18) are disposed on the layer of flexible material (see Figures 3 and 5).
In regard to claim 3, Koehn discloses wherein the longitudinal protrusions (18) are unevenly distributed on the circumference of the catheter tube (see Figure 4).
In regard to claim 4, Koehn discloses wherein the means for dilating the circumference of the catheter tube (17, 18) comprise one or more dilatable protrusions (18) (the protrusions are dilated in Figure 5 to form retaining ring 28).
In regard to claim 8, Koehn discloses wherein the catheter tube (17, 18) further comprises tips (27, 24) on the primary outer surface of the catheter tube (17, 18).
In regard to claim 10, Koehn disclose wherein the catheter tube (17, 18) comprises a pre-folded everted region (27) at the first end (at) of the catheter tube (17, 18) (see Figure 5; 27 includes pre-formed curve).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gold (US 4,871,358) in view of Mancini (US 5,176,659).
Regarding Claim 1, Gold discloses a catheter tube (tube (100); Fig.1) comprising – a first open end (far end (5)) and a second open end (free end (2)), and everting the catheter tube inside-out from the first end of the catheter tube (At fold 11, inner portion 25 folds back onto itself and becomes outer portion 24 of tube 100; column 8, lines 61 63) (Tube 100 of catheter 7 is preferably flexible along its length for most medical applications; column 9, lines 4-5).
Gold does not appear to disclose a plurality of longitudinal protrusions extending from the first end of the catheter tube through at least a portion of the catheter tube, and forming an angle of 0 degrees to 45 degrees with respect to the longitudinal axis of the catheter tube and facing radially inwards. Gold also does not disclose one or more dilatable protrusions configured for dilating a circumference of the catheter tube.
Mancini teaches it was known in the art to have plurality of inward protrusions (Detail A) extending longitudinally along a first catheter tube member (44; Fig.10). Some of the protrusions are parallel to the longitudinal axis, so they form 0 degrees with respect to the longitudinal axis and face radially inwards as seen in Fig.11. Some of the other protrusions form 0 to 45 degrees (see below); Mancini further teaches multiple dilatable protrusions (Detail B; see below) for dilating the tube that is fully capable of expanding the circumference of the catheter upon everting the catheter inside-out.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gold to incorporate the teachings of Mancini to have plurality of inward longitudinal protrusions extending along the longitudinal axis in order to prevent bending problems (column 5, lines 33-37) and one or more dilatable protrusions for dilating the circumference of the catheter when the catheter everts inside-out in order to increase the fluid carrying capacity when expanded (column 1, lines 49-53).

    PNG
    media_image1.png
    320
    759
    media_image1.png
    Greyscale

Regarding Claim 2, Gold as modified discloses the catheter tube according to claim 1, and further discloses wherein the means for dilating the circumference of the catheter tube comprise a layer of flexible material (Tube 100 of catheter 7 is preferably flexible along its length for most medical applications; column 9, lines 4-5), wherein the layer of flexible material forms a primary outer surface (outer portion (24)) of the catheter tube (both the inner (25) and outer (24) portions of tube (100) are made of flexible material).
Regarding claim 4, see rejection directly above as the limitations are addressed.
Regarding Claim 5, Gold as modified discloses the catheter tube according to claim 1, and Mancini further disclose wherein the longitudinal protrusions (Detail A) and the dilatable protrusions (Detail B) are distributed evenly on the circumference of the catheter tube, each dilatable protrusion being positioned between two adjacent   longitudinal protrusions (the inward protrusions (Detail A) are distributed evenly between two adjacent dilatable protrusions (Detail B) as seen above and in Fig.11).
Regarding Claim 8, Gold as modified discloses the catheter tube according to claim 1, and further discloses wherein the catheter tube further comprises tips on the primary outer surface of the catheter tube (the outer surface (14) have raised bumps/prongs (51); Fig.9b).
Regarding Claim 10, Gold as modified discloses the catheter tube according to claim 1, and further discloses wherein the catheter tube comprises a pre-folded everted region (where the outer portion (24) and inner portion (25) are folded at fold (11)) at the first end (5) of the catheter tube (Fig.1d).
Regarding Claim 11, Gold as modified discloses the catheter tube according to claim 1, and further discloses wherein the catheter tube (100) further comprises at least one of the additional components, the additional components being - a guard, the guard being located on the everted region at the first end of the catheter tube, - a gripper, the gripper being positioned on the catheter tube and movable between the everted first end and the second end of the tube, and - a connector (end cap (1); Fig.1), the connector being disposed at the second end (2) of the catheter tube (100) (the end cap (1) is located in the free end (2) as seen in Fig.1a).
Regarding Claim 12, Gold as modified discloses the catheter tube according to claim 11, and further discloses wherein, when the catheter tube (100) comprises both the guard (handhold (9)) and the gripper (locking ring (6)) (the locking ring rotates between the ends of the tube), the guard and the gripper are connected or integrally formed and form a guiding channel (internal channel (20); Fig.2a) (the handhold (9) and the locking ring (6) are connected via finger members (21; Fig.3a) and small holes (18; Fig.2b)).
Regarding Claim 13, Gold as modified discloses the catheter tube according to claim 1, and Mancini further discloses wherein at least movable contact joints of the longitudinal protrusions (Detail A) are made of a material being capable of modifying its structure, preferably upon increased tension or temperature (the protrusions (Detail A) are made of a material that is modified (expanded) by increased tension (when a second member (48) is inserted into the first catheter tube (44)) (column 5, lines 37-42).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gold (US 4,871,358) in view of Mancini (US 5,176,659) and Collins (US 2002/0133127).
Regarding Claim 7, Gold as modified discloses all of the limitations claim 1 above.
Gold does not appear to disclose a lubrication coating on the primary outer surface of the catheter tube.
Collins teaches it was known in the art to have a lubricant on outer edge (14) which is the primary outer surface of the catheter (10) (With a lubricant on outer edge 14, then on inner edge 20, the lubricant would not enter the vein or intestine of the patient, but still facilitate advancement of tube 12; parag. [0029], last sentence).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gold to incorporate the teachings of Collins to have a lubricated outer surface catheter in order to facilitate advancement of the tube (parag. [0029], last line).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gold (US 4,871,358) in view of Mancini (US 5,176,659) and Yin (US 2018/0021481).
Regarding Claim 9, Gold as modified discloses all of the limitations claim1 above.
Gold does not appear to disclose the catheter tube is tapered towards the second end of the catheter tube.
Yin teaches it was known in the art to have a urinary catheter (100; Fig.3a) with a funnel-like shape (106) on the proximal end (parag. [0061]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gold to incorporate the teachings of Yin to have a tapered catheter end in order to be able to connect with multiple components like a drain bag or extension tubes (parag. [0061]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 3-13 of copending Application No. 16/328,772 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the patented claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. *** Allowability is predicated upon the resolution of the pending 112 rejections and double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783